Citation Nr: 0014502	
Decision Date: 06/02/00    Archive Date: 06/09/00

DOCKET NO.  97-32 244A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Jackson, Mississippi


THE ISSUE

Entitlement to an increased rating for residuals of a gunshot 
wound to the pleural cavity, currently evaluated as 20 
percent disabling.


REPRESENTATION

Appellant represented by:	Mississippi Veterans Affairs 
Board


ATTORNEY FOR THE BOARD

C. Schlosser, Associate Counsel


INTRODUCTION

The veteran had active military service from November 1942 to 
November 1945.


This matter originally came before the Board of Veterans' 
Appeals (Board) on appeal from an April 1997 rating decision 
in which the RO denied increased ratings for residuals of a 
gunshot wound to the pleural cavity, residuals of a gunshot 
wound to the left chest wall, including Muscle Group II, and 
anxiety reaction.  The veteran appealed and requested a 
hearing before a member of the Board at the RO.  Thereafter, 
the veteran canceled his scheduled June 1999 travel board 
hearing.  By statement of July 1999, the veteran withdrew his 
appeal on the issues of entitlement to increased ratings for 
residuals of a gunshot wound to the left chest wall, Muscle 
Group II, and anxiety reaction.  By decision of July 1999, 
the Board remanded the remaining issue of entitlement to an 
increased rating for residuals of a gunshot wound to the 
pleural cavity.  The case has now been returned to the Board 
for further appellate consideration.


FINDINGS OF FACT

1.  Evidence has been received from the veteran's wife and 
daughter that the veteran is unable to report for a current 
VA examination due to poor health and dementia.

2.  Evidence of record shows that the veteran does not 
currently demonstrate any symptomatic residuals of a gunshot 
wound to the pleural cavity.


CONCLUSION OF LAW

The criteria for a rating in excess of 20 percent for 
residuals of a gunshot wound to the pleural cavity are not 
met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§§ 4.1, 4.7. 4.97, Diagnostic Code 6818 (effective prior to 
October 7, 1996), Diagnostic Code 6843 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board notes that pleural cavity injury, 
including on the basis of residuals of gunshot wounds, was 
previously evaluated under the provisions of 38 C.F.R. 
§ 4.97, Diagnostic Code 6818 (1995).  Effective October 7, 
1996, the rating criteria for evaluating respiratory disorder 
deleted Diagnostic Code 6818; the term "pleural cavity 
injury" was reclassified as "traumatic chest wall defect, 
pneumothorax, hernia, etc.," and assigned Diagnostic Code 
6843.  Pleural cavity injury residuals, along with other 
disorders under Diagnostic Code 6840 through 6845 are now 
evaluated under a general rating formula for restrictive lung 
disease.

Under Diagnostic Code 6818, in effect prior to October 7, 
1996, when residuals of gunshot wounds of the pleural cavity 
were moderate; bullet or missile retained in lung, with pain 
or discomfort on exertion; or with scattered rales or some 
limitation of excursion of diaphragm or of lower chest 
expansion, a 20 percent rating was assigned.  38 C.F.R. 
§ 4.97, Diagnostic Code 6818 (1995).  When residuals were 
shown to be moderately severe; with pain in chest and dyspnea 
on moderate exertion (exercise tolerance test), adhesions of 
diaphragm, with excursions restricted, moderate myocardial 
deficiency, and one or more of the following: thickened 
pleura, restricted expansion of lower chest, compensating 
contralateral emphysema, deformity of chest, scoliosis, 
hemoptysis at intervals, a 40 percent rating was assigned.  
Id.  Severe residuals; tachycardia, dyspnea or cyanosis on 
slight exertion, adhesions of diaphragm or pericardium with 
marked restriction of excursion, or poor response to exercise 
was rated 60 percent disabling.  Id.

Following the change in the rating criteria for evaluating 
respiratory disorders, residuals of gunshot wounds involving 
the pleural cavity are evaluated under Diagnostic Code 6843 
and the general rating criteria for restrictive lung disease 
which evaluates the severity of such disabilities by 
reference to numerical data obtained through pulmonary 
function testing.  When forced expiratory volume in one 
second (FEV-1) is 56-70 percent predicted, or; FEV-1/forced 
vital capacity (FVC) is 56 to 70 percent predicted, or; 
diffusion capacity of carbon monoxide, 


single breath (DLCO (SB)) is 56-65 percent predicted, a 30 
percent rating is assigned.  38 C.F.R. § 4.97, Diagnostic 
Code 6843.  When FEV-1 is 40-55 percent predicted, or; 
FEV1/FVC is 40-55 percent predicted, or; DLCO (SB) is 40 to 
55 percent predicted, or; maximum oxygen consumption of 15-20 
ml/kg/min (with cardiorespiratory limit), a 60 percent rating 
is assigned.  Id.  When FEV-1 is less than 40 percent of 
predicted value, or; the ratio of FEV-1/FVC is less than 40 
percent, or; DLCO (SB) is less than 40 percent predicted, or; 
maximum exercise capacity is less than 15 ml/kg/min oxygen 
consumption (with cardiac or respiratory limitation), or; cor 
pulmonale (right heart failure), or; right ventricular 
hypertrophy, or; pulmonary hypertension (shown by Echo or 
cardiac catheterization), or; episode(s) of acute respiratory 
failure, or ; requires outpatient oxygen therapy, a 100 
percent rating is assigned.  Id.

At the time of the July 1999 Board remand, it was noted that 
the veteran had failed to report for a VA examination in June 
1998.  In July 1998, the RO had specifically advised the 
veteran that additional VA examination was required to 
evaluate his service-connected pleural cavity injury 
residuals under the new rating criteria for evaluating 
respiratory disorders which became effective in October 1996; 
there was no response from the veteran.  A subsequent August 
1998 statement from the veteran's daughter indicated that the 
veteran was suffering from premature senility and mental 
deterioration associated with Alzheimer's disease.  In a July 
1999 statement, the veteran related his willingness to appear 
for a VA examination.  Based on the foregoing, the Board 
remanded the case to afford the veteran an opportunity to 
appear for a VA examination.

Pursuant to the July 1999 Board remand, the veteran was 
scheduled for a VA examination in September 1999.  A report 
of examination in the claims folder reveals that the veteran 
did not appear for that examination.  The veteran's family 
was contacted and it was indicated that the veteran was 
unable to undergo any necessary tests for further evaluation 
of his service-connected disability due to his demented 
state.  It was requested by the veteran's daughter that the 
appeal be 


considered on the basis of the evidence of record without 
scheduling him for further examinations.

The Board notes that under the provisions of 38 C.F.R. 
§ 3.655, when entitlement to a benefit cannot be established 
or confirmed without a current VA examination, and a 
claimant, without good cause, fails to report for such 
examination, action shall be taken in accordance with 
38 C.F.R. § 3.655 (b).  Examples of good cause include, but 
are not limited to, the illness or hospitalization of the 
claimant, death of an immediate family member, etc.  
38 C.F.R. § 3.655 (a).  When a claimant fails to report for 
an examination scheduled in conjunction with a claim for 
increase, the claim shall be denied.  38 C.F.R. § 3.655 (b).  
The record reveals that there was insufficient evidence to 
evaluate the veteran's claim for an increased rating for his 
service-connected residuals of pleural cavity injury, and 
that additional examination was necessary to establish the 
current degree of severity of that disorder, to include 
consideration of new rating criteria for evaluating 
respiratory disorders.  The veteran failed to appear for 
scheduled examinations on more than one occasion.  However, 
with consideration of the statements from the veteran's 
representative and his family that the veteran is too ill to 
appear for VA examination of his service-connected 
disability, the Board finds that with no reasonable 
likelihood that the veteran's disability due to his dementia 
will improve, the veteran's claim will be considered based on 
the evidence of record.

Appellate review of the claims folder reveals that the 
veteran has been in receipt of a 20 percent rating for 
residuals of a gunshot wound to the pleural cavity since 
1945.  Under the provisions of 38 C.F.R. §§ 9.51 (b) and 
9.52, the 20 percent rating is protected and may not be 
reduced.

Private and VA treatment records are negative for any 
treatment of residuals of a gunshot wound to the pleural 
cavity.




On VA examination in February 1997, the veteran complained of 
increased pain in the left lower back where he was injured.  
The veteran also reported increasing shortness of breath and 
a productive cough.  On examination, there was no evidence of 
chest wall tenderness or muscle atrophy.  A chest x-ray was 
interpreted as 
showing both lungs clear of any acute process with the 
cardiac silhouette within normal limits and the bony thorax 
unremarkable.  No pulmonary function testing was conducted.

In sum, there are no clinical findings to support a rating in 
excess of the currently assigned, and protected, 20 percent 
evaluation.  The veteran complained of shortness of breath on 
VA examination, but a chest x-ray was within normal limits.  
There are no pulmonary function tests of record by which the 
veteran's residuals of a gunshot wound to the pleural cavity 
could be evaluated under the new rating criteria which 
provide that such disabilities are evaluated under the 
general provisions of restrictive lung disease.  As noted, 
the veteran's 20 percent rating has been in effect for more 
than 20 years and is protected.  Absent current evidence to 
support a rating in excess of the current 20 percent 
evaluation, the veteran's appeal must be denied.


ORDER

An increased rating for residuals of a gunshot wound to the 
pleural cavity is denied.


		
	LAWRENCE M. SULLIVAN
	Member, Board of Veterans' Appeals

 

